Title: To James Madison from George Graham, 1 August 1816
From: Graham, George
To: Madison, James


        
          
            Dear Sir
            August 1st 1816
          
          I return you the Letter from Mr. Garrard; he is an unfortunate young man who belonged formerly to the marine Corps, & was compelled to resign in consequence of intemperance, & which intemperance it would seem has produced another evil propensity, for I believe that none of the circumstances stated in his Letter are true, except so far as they relate to his Family. Mr. Franklin has accepted his appointment as Commissioner to treat with the Chickasaws & no Letter has yet been received from Genl. Meriwether, & nothing further from Genl. Jackson. The day fixed for holding the treaty is the first of Sepr. & if I do not hear from these gentlemen

previous to the 15th of this month, I shall be much embarrassed, as the Commissions ought to be filled up & sent off by that time, & the difficulty we experienced, in relation to the Commissioners for running the Creek lines, warns us not to depend too much on contingencies.
          I return Mr. Rea’s Letter, together with the last Letter which has been received from Mr. McKee. With the most sincere respect yr. obt. Sert
          
            Geo: Graham
          
        
        
          The two blank Commissions have not been returned.
        
      